Case: 4:18-cr-00975-CDP Doc. #: 245 Filed: 11/20/20 Page: 1 of 2 PageID #: 945



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

  UNITED STATES OF AMERICA                      )
                                                )
                  Plaintiff,                    )
                                                )
  vs.                                           )         No.: 4:18CR00975 CDP
                                                )
  DUSTIN BOONE                                  )
                                                )
                  Defendant.                    )

               REQUEST TO AMEND CONDITIONS OF PRETRIAL RELEASE

            COMES NOW, Patrick S. Kilgore, attorney for Defendant DUSTIN BOONE,

  and respectfully requests that the Court Amend the conditions of his release to allow

  defendant to reside at 1332 Common Circle, Cottleville, MO 63304. Defendant has

  purchased this property as a new permanent address and will be residing there with his

  family.

            Defendant has provided this information to his Pretrial Services Officer Jameka

  Taylor, Ms. Taylor has approved this request. Defendant has been on pretrial release

  since this case began and has incurred no violations.



                                                Respectfully Submitted,



                                                s/ Patrick S. Kilgore___________
                                                By: Patrick S. Kilgore, #44150MO
                                                1015 Locust, Suite 1000
                                                St. Louis, Missouri 63101
                                                (314) 753-0096
                                                patrick@patrickkilgorelaw.com
                                                ATTORNEY FOR DEFENDANT
Case: 4:18-cr-00975-CDP Doc. #: 245 Filed: 11/20/20 Page: 2 of 2 PageID #: 946



                                   CERTIFICATE OF SERVICE
  I certify that on November 20, 2020, the foregoing was electronically filed with the Clerk of the
  Court to be served by operation of the Court’s electronic filing system upon Ms. Carrie Costantin,
  First Assistant United States Attorney.

                                                   s/ Patrick S. Kilgore
                                                   Patrick S. Kilgore, #44150MO
                                                   1015 Locust, Suite 914
                                                   St. Louis, Missouri 63101
                                                   (314) 753-0096
                                                   patrick@patrickkilgorelaw.com
                                                   ATTORNEY FOR DEFENDANT
